People v Ramos (2017 NY Slip Op 02065)





People v Ramos


2017 NY Slip Op 02065


Decided on March 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2014-09023
 (Ind. No. 1262/08)

[*1]The People of the State of New York, respondent, 
vDavid Ramos, appellant.


Lynn W. L. Fahey, New York, NY, for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Diane R. Eisner of counsel; Jenna Tersteegen on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered September 18, 2014, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Under the particular circumstances of this case, the defendant validly waived his right to appeal. This precludes appellate review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 256-257; People v Hidalgo, 91 NY2d 733; People v Seaberg, 74 NY2d 1, 9; People v Persaud, 109 AD3d 626; cf. People v Bradshaw, 18 NY3d 257, 265-267), and also precludes the defendant from invoking this Court's interest of justice jurisdiction to obtain a reduced sentence (see People v Lopez, 6 NY3d at 255; People v Seaberg, 74 NY2d at 9-10).
CHAMBERS, J.P., ROMAN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court